DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FILIPPOV et al. (US 2008/028736).
Filippov teaches a muffle assembly for a fusion forming apparatus comprising a muffle frame comprising a back wall, a front wall opposite the back wall, and a pair of sidewalls joining the front wall to the back wall in a closed-loop (see figure 3); at least one first cooling tube (50) extending through the back wall and the front wall across the closed-loop; and at least one second cooling tube (50) extending through the back wall and the front wall across the closed loop such that the at least one second cooling tube is spaced apart from and parallel with the at least one first cooling tube.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FILIPPOV et al. (US 2008/028736) in view of DELIA et al. (US 2011/0289969).
Filippov teaches a glass forming apparatus for forming a glass ribbon, the glass forming apparatus comprising: a forming body (10) comprising a first outer forming surface and a second outer forming surface extending in a downward vertical direction; a muffle assembly (40) comprising: at least one first cooling tube (50); at least one second cooling tube (50), the forming body positioned between the at least one first cooling tube and the at least one second cooling tube such that a long axis of the at least one first cooling tube and a long axis of the at least one second cooling tube are substantially parallel with the first outer forming surface and the second outer forming surface of the forming body, respectively (see figure 3). Figure 3 shows a plenum (49) spaced apart from the first outer forming surface and the second outer forming surface. 
Filippov is silent to the material of the plenum.
Delia teaches that the housing wall of forming body is refractory material (para. 0042). It would have been obvious to one of ordinary skill in the art to make the plenum of Filippov a refractory material because Delia teaches that this is a high temperate material capable of use in housing a forming vessel for producing glass (para. 0044).
Figure 3 of Filippov shows the cooling tubes (50) located within the plenum material; therefore plenum of refractory material would be disposed between the cooling tubes and the outer forming surfaces of the forming body. Additionally, since the cooling tubes (50) are located within the plenum material, the cooling tubes would be in direct contact with the refractory plenum material. Filippov also teaches at least one first heating element (46c) is disposed between the first refractory material and the first outer forming surface of the forming body and at least one second heating element (44c) is disposed between the second refractory material and the second outer forming surface of the forming body.  
Regarding claim 2, figure 3 of Filippov shows the at least one first cooling tube (50) is bonded to the first refractory material (49) and the at least one second cooling tube (50) is bonded to the second refractory material (49).  
Regarding claim 3, Delia teaches cooling tubes that are removably engaged with a refractory material (para. 0047).  It would have been obvious to one of ordinary skill in the art make the cooling tubes of Filippov removably engaged with the refractory material because Delia teaches that this allows for the removal of broken cooling tubes and replacement with new cooling tubes.
Regarding claim 9, see the discussion of claim 1 above.

Claim(s) 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FILIPPOV et al. (US 2008/028736) in view of DELIA et al. (US 2011/0289969) as applied to claims 1-3 and 9 above, and further in view of BORATAV et al. (WO 2011/090893).
Filippov as modified by Delia teaches a glass forming apparatus having a muffle. Filippov teaches that the cooling tubes are connected to a cooling fluid source but does not show the source in the figures (para. 0047).
Boratav teaches a glass forming apparatus connected to a cooling fluid source (para. 0050). Boratav teaches a fluid circulation system fluidly coupled to cooling tubes, the fluid circulation system comprising a fluid reservoir for containing a cooling fluid, the fluid reservoir fluidly coupled to a pump, a heat exchanger, and a distribution manifold (para. 0050). It would have been obvious to one of ordinary skill in the art to use the fluid circulation system taught by Boratav because Boratav teaches a standard fluid circulation system.
Regarding claim 7, figure 3 of Filippov shows the at least one first cooling tube comprises a first plurality of cooling tubes arranged in parallel with one another (46d, 46c, 46b, 46a). Although Filippov is silent to the direction of cooling fluid through the adjacent cooling tubes, it would have been obvious to one of ordinary skill in the art that only two options exist for the direction of cooling fluid: either they travel in the same direction or they in opposite directions; therefore, it would have been obvious to one of ordinary skill in the art to try cooling fluid that flows in opposite direction.
Regarding claim 10, see the discussion of claim 6 above.
Regarding claim 11, Boratav teaches the fluid circulation system further comprises an electronic control unit communicatively coupled to the pump, the heat exchanger and the distribution manifold, the electronic control unit for regulating at least one of a temperature of the cooling fluid, a flow rate of the cooling fluid, and a distribution of the cooling fluid into the cooling tubes (para. 0052).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art documents are Filippov (US 2008/0282736), Delia (US 2011/0289969), Coppola (US 2014/0318182), Chalk (US 9,296,635) and Coppola (US 2016/0159677).
Although Filippov, Delia, and Chalk teach glass forming apparatuses comprising cooling tubes, however, the prior art teaches only a single forming body and therefore does not teach or suggest that the forming body is an upper forming body or a lower forming body. Additionally, the cooling tubes of Delia and Chalk are perpendicular to the forming surface. 
Although Coppola 2014 and Coppola 2016 teach glass forming apparatuses comprising a first and second forming body with heat exchange tube, the prior art teaches that the tubes are heating tubes and therefore teaches away from at least one first cooling tube and at least one second cooling tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741